 1                                                 THE HONORABLE JUDGE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   CASCADE DESIGNS, INC., a Washington            Case No. 2:18-cv-1806-TSZ
     corporation,
10
                                  Plaintiff,
                                                    DEFAULT JUDGMENT
11                 v.
12   JAB DISTRIBUTORS, LLC, an Illinois
     corporation,
13
                                  Defendant.
14

15          THIS MATTER having come before the Court on Plaintiff Cascade Designs, Inc.

16   (“CDI”)’s Motion for Judgment on Default, docket no. 10, (the “Motion”) pursuant to Federal Rule

17   of Civil Procedure 55(b)(2) and Local Civil Rule 55(b)(2); the Court having considered CDI’s

18   Motion and the accompanying Declaration of Douglas A. Grady, exhibits and all other filings and

19   papers in this matter; and the Court otherwise being fully advised and for good cause shown; the

20   Court hereby enters the following Judgment:

21          1.     CDI has established Defendant JAB Distributors, LLC (“JAB”) is liable on all of

22   the following seven Counts asserted in CDI’s Complaint (Dkt. No. 1) based on CDI’s well-pled

23



      ORDER AND DEFAULT JUDGMENT - 1
      Case No. 2:18-CV-1806-TSZ
 1   allegations and the facts presented in the Declaration of Douglas A. Grady, which are assumed to

 2   be true because JAB has failed to appear in this matter:

 3                  a.      Count I: Federal Trademark Infringement, 15 U.S.C. § 1114;

 4                  b.      Count II: Federal Trademark Dilution, 15 U.S.C. § 1125(c);

 5                  c.      Count III: Federal Unfair Competition, 15 U.S.C. § 1125(a)(1);

 6                  d.      Count IV: Washington Common Law Unfair Competition;

 7                  e.      Count V: Washington Consumer Protection Act, RCW 19.86.020;

 8                  f.      Count VI: Cancellation of Registration No. 4,538,345; and

 9                  g.      Count VII: Cancellation of Registration No. 5,138,979.

10          2.      JAB having failed to answer or respond to CDI’s allegations, the Court takes as true

11   CDI’s well-pleaded allegations, and concludes that CDI is entitled to default judgment on all seven

12   Counts of the Complaint. See Cripps v. Life Ins. Co. of North Am., 980 F.2d 1261, 1267 (9th Cir.

13   1992) (“In reviewing a default judgment, this court must take the well-pleaded factual allegations

14   . . . as true. However, necessary facts not contained in the pleadings, and claims which are legally

15   insufficient, are not established by default.”) (citation omitted).

16          NOW THEREFORE, it is hereby ORDERED that CDI’s Motion for Judgment on Default

17   is GRANTED in part.

18          It is further ORDERED that judgment on Counts I through VII of the Complaint is

19   ENTERED in favor of CDI and against JAB.

20          It is further ORDERED that the Commissioner of the United States Patent and Trademark

21   Office is DIRECTED to cancel Registration Nos. 4,538,345 and 5,138,979.

22          The Court declines to find that this is an “exceptional case” entitling Plaintiff to attorney’s

23   fees under the Lanham Act. Exceptional cases involve infringement that is “malicious, fraudulent,



      ORDER AND DEFAULT JUDGMENT - 2
      Case No. 2:18-CV-1806-TSZ
 1   deliberate or willful.” Gracie v. Gracie, 217 F.3d 1060, 1068 (9th Cir. 2000) (internal quotation

 2   marks omitted). Here, the pleadings indicate that Defendant possesses registrations from the U.S.

 3   Patent and Trademark Office for both infringing marks. See Complaint, docket no. 1, ¶¶ 24-25.

 4   The Court declines to find that Defendant engaged in malicious, fraudulent, deliberate, or willful

 5   infringement where Defendant’s applications matured into registration on the Final Register

 6   without rejection by the U.S. Patent and Trademark Office. Plaintiff has not moved for fees under

 7   any other provision of law.

 8          It is further ORDERED that as of the date of this Order, JAB and its agents, employees,

 9   attorneys, successors, assigns, affiliates, and joint venturers, and any person(s) in active concert or

10   participation with JAB, and/or any person(s) acting for, with, by, through, or under JAB, are

11   PERMANENTLY ENJOINED from:

12                  a. Manufacturing, marketing, producing, sourcing, importing, selling, offering for

13          sale, distributing, advertising, or promoting any products that display any of the words or

14          symbols THERM·A·SLEEP or THERM-A-SLEEP or any other mark that infringes or is

15          likely to be confused with CDI’s United States Trademark Registration Nos. 1,112,314;

16          1,112,315; 1,599,634; 4,794,076; 4,795,261; 4,795,262; and 4,835,391 for THERM-A-

17          REST® (collectively, “the THERM-A-REST® Marks”);

18                  b.   Using any trademark that imitates or that so resembles CDI’s THERM-A-

19          REST® Marks as to be likely to cause confusion, mistake or deception, or public

20          misunderstanding as to the origin of JAB’s products or their connectedness to CDI or CDI’s

21          products;

22                  c. Using any word, phrase, term, name, symbol, device, or combination thereof

23          that causes or is likely to cause confusion, mistake, or deception as to the affiliation or



      ORDER AND DEFAULT JUDGMENT - 3
      Case No. 2:18-CV-1806-TSZ
 1          association of JAB or JAB’s products with CDI or CDI’s products or as to the origin of

 2          JAB’s products;

 3                  d. Making or displaying any statement, representation, or depiction that is likely

 4          to lead the public or the trade to believe that (i) JAB’s products are in any manner approved,

 5          endorsed, licensed, sponsored, authorized, or franchised by or associated, affiliated, or

 6          otherwise connected with CDI or CDI’s products or (ii) CDI’s products are in any manner

 7          approved, endorsed, licensed, sponsored, authorized, or franchised by or associated,

 8          affiliated, or otherwise connected with JAB or JAB’s products;

 9                  e. Registering or applying to register any trademark, service mark, domain name,

10          trade name, or other source identifier or symbol of origin consisting of or incorporating the

11          mark THERM-A-SLEEP, THERM·A·SLEEP, or any other mark that infringes or is likely

12          to be confused with CDI’s THERM-A-REST® marks, or any goods or services of CDI, or

13          CDI as their source; and

14                  f. Aiding, assisting, or abetting any other individual or entity in doing any act

15          prohibited by sub-paragraphs (a) through (e).

16          For the purpose of avoiding any possible hardship to third party individuals and entities

17   such as third-party retailers and suppliers who have current stock of products subject to this

18   injunction, the above injunction applies only to orders of goods placed on or after the date of

19   service of this Order on JAB.

20          It is further ORDERED that, within 30 days of this Order being filed, JAB must deliver to

21   CDI’s counsel its entire inventory of infringing products, including, without limitation, its sleep

22   products, packaging, labeling, advertising and promotional material, and all plates, patterns,

23



      ORDER AND DEFAULT JUDGMENT - 4
      Case No. 2:18-CV-1806-TSZ
 1   molds, matrices, and other material for producing or printing such items, that are in its possession

 2   or subject to its control and that infringe the THERM-A-REST® Marks.

 3

 4   Dated this 24th day of April, 2019.

 5

 6                                                        A
                                                          Thomas S. Zilly
 7                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



      ORDER AND DEFAULT JUDGMENT - 5
      Case No. 2:18-CV-1806-TSZ
